Name: 97/219/EC: Commission Decision of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  cooperation policy;  tariff policy;  health
 Date Published: 1997-04-03

 Avis juridique important|31997D021997/219/EC: Commission Decision of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries (Text with EEA relevance) Official Journal L 088 , 03/04/1997 P. 0045 - 0069COMMISSION DECISION of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries (Text with EEA relevance) (97/219/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EEC (2), in particular Articles 11 and 12 thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (3), as last amended by Directive 96/90/EC (4), and in particular Article 10 thereof,Whereas Annex I Chapter 11 of the abovementioned Directive lays down some requirements for the import of farmed game meat and rabbit meat within the meaning of Council Directive 91/495/EEC of 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat (5);Whereas furred game meat and feathered game meat can be imported only if they come from third countries included on the lists of countries from which fresh meat of the corresponding species may be imported pursuant to Council Directives 72/462/EEC (6) and 91/494/EEC respectively;Whereas Commission Decision 94/278/EC (7) as last amended by Decision 96/344/EC (8), lays down the list of third countries from which Member States are authorized to import rabbit meat;Whereas imports of farmed game meat are imports of meat from different species; whereas moreover it is necessary to take into account the fact that the meat can be bone-in or deboned;Whereas for meat from farmed 'game birds`, imports have to fulfil the requirements of Directive 91/495/EEC;Whereas Commission Decision 94/984/EC (9), as last amended by Decision 96/456/EC (10), lays down the animal health conditions and veterinary certification for fowl, turkeys, guinea fowl, ducks and geese, whereas this present Decision applies to quail, pigeons, pheasants, partridges and any other game birds not mentioned excluding ratitae;Whereas it is necessary to lay down the animal and public health conditions and veterinary certification for imports of farmed game meat and farmed rabbit meat for human consumption into the Community accordingly;Whereas, in addition, it is possible to recognize conditions offering equivalent guarantees;Whereas a third country may submit a proposal for such recognition to the Commission for appropriate consideration;Whereas considering that a new system of certification is established a period of time should be provided for its implementation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this Decision 'farmed game birds` means quail, pigeons, pheasants, partridges, and any other game birds with the exclusion of fowl, turkeys, guinea fowl, ducks, geese and ratitae.Article 2 1. Member States shall authorize imports of:(a) meat of farmed 'cloven-hoofed game`, excluding farmed 'wild swine`, conforming to the requirements laid down in the model certificate in Annex A and coming from third countries or parts of third countries listed in column A of Commission Decision 97/217/EC (11);(b) deboned meat excluding offals of farmed 'cloven-hoofed game`, other than farmed 'wild swine`, conforming to the requirements laid down in the model certificate in Annex B and coming from third countries or parts of third countries listed in column B of Decision 97/217/EC;(c) meat of farmed 'wild swine` conforming to the requirements laid down in the model certificate in Annex C and coming from third countries or parts of third countries listed in column C or D of Decision 97/217/EC;(d) meat of farmed leoporidae conforming to the requirements laid down in the model certificate in Annex D and coming from third countries or parts of third countries listed in column E of Decision 97/217/EC;(e) meat of farmed 'game birds` conforming to the requirements laid down in the model certificates in Annex E or F and coming from third countries or parts of third countries listed in column F or G of Decision 97/217/EC.2. One of the certificates referred to above must accompany the consignment, and be duly completed and signed.Article 3 This Decision shall apply with effect from 1 March 1997.Article 4 This Decision is addressed to the Member States.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 62, 15. 3. 1993, p. 49.(4) OJ No L 13, 16. 1. 1997, p. 24.(5) OJ No L 268, 24. 9. 1991, p. 41.(6) OJ No L 302, 31. 12. 1972, p. 28.(7) OJ No L 120, 11. 5. 1994, p. 44.(8) OJ No L 133, 4. 6. 1996, p. 28.(9) OJ No L 378, 31. 12. 1994, p. 11.(10) OJ No L 188, 27. 7. 1996, p. 52.(11) See page 20 of this Official Journal.ANNEX A >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEMeat of farmed (1) 'cloven-hoofed game` excluding farmed 'wild swine`, intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved slaughterhouse (3)/approved game establishment(s) (3): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) 'Farmed` as it applies to farmed game shall have the meaning ascribed to it in Article 2 (3) of Council Directive 91/495/EEC.(2) Name of the country of origin of the meat, which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. , (exporting country) region (2)has been free from foot-and-mouth disease and rinderpest for the previous 12 months and during the same period, no vaccination against any of these diseases has taken place.2. The farmed game meat described above is obtained from:(a) animals which have come from (exporting country) in the region of (2),authorized for export to the Community of fresh meat of the corresponding susceptible domestic species in accordance with Commission Decision . . . / . . . /EC (3) as last amended by Decision . . . / . . . /EC, and which have remained for at least three months preceding slaughter or since birth in the case of animals less than three months old in the aforementioned region;(b) animals which have not been vaccinated against foot-and-mouth disease or rinderpest during the preceding 12 months;(c) animals which come from holdings around which within a radius of 10 km including where appropriate the territory of a neighbouring country there has been no case of foot-and-mouth disease for the previous 30 days;(d) animals which have been kept separate from wild cloven-hoofed game since birth;(e) animals which come from a holding which has been free from restrictions due to an outbreak of brucellosis for the previous six weeks;(f) animals which, during transport to the approved slaughterhouse (4)/approved game establishment (4), and whilst awaiting slaughter, did not come into contact with animals which do not comply with the conditions required for export of their meat to the Community.3. The transport used to convey the animals was cleaned and disinfected before loading.4. The animals come from a holding which receives regular veterinary inspections to diagnose diseases transmissible to humans or animals and random tests are carried out on meat derived from animals originating from the holding for the presence of residues in excess of permitted levels and these results have been collected and evaluated by the central services.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(3) The relevant and current decision for fresh meat of the corresponding susceptible domestic species must be included.(4) Delete as appropriate.5. Either:(a) (i) the animals were slaughtered on the holding of origin, following authorization by an official veterinarian of the competent authority of (exporting country) who has provided a written statement that in his opinion an unacceptable risk would have been posed to the welfare of the animals or to their handlers by the transport of the live animals to an approved slaughterhouse or approved game establishment;(ii) the slaughtered animals were accompanied on arrival at the approved slaughterhouse (1)/approved game establishment (1) by a veterinary certificate issued by the veterinarian responsible for the holding of origin where the animals were slaughtered, stating:- that the holding had been inspected and authorized by the competent authority of(exporting country) for the slaughter of game animals,- that the animals passed a veterinary ante-mortem inspection in the 24 hours immediately prior to slaughter,- that the herd receives a regular veterinary inspection,- that the herd is not under any restrictions due to animal health problems,- that the holding provides adequate facilities for the handling, ante-mortem inspection and slaughter of the animals, respecting the requirements of Council Directive 93/119/EEC,- that the bleeding of the animals was performed correctly,- the time and date of slaughter;(iii) the carcases of the animals were transported under hygienic conditions to the approved slaughterhouse (1)/approved game establishment (1);(iv) where more than one hour elapsed between the time of slaughter indicated on the veterinary certificate that accompanied the slaughtered animals and their arrival at the approved slaughterhouse (1)/approved game establishment (1), the vehicle used was checked on its arrival and found to be at a temperature of between 0 and 4 °C;(v) the slaughtered animals were eviscerated within three hours of the time of slaughter recorded on the accompanying veterinary certificate;or:(b) (i) the animals were slaughtered in an approved slaughterhouse (1)/approved game establishment (1) meeting the conditions equivalent to those laid down in Council Directive 91/495/EEC;(ii) the animals passed a veterinary ante-mortem inspection in the 24 hours immediately prior to slaughter which included a detailed examination for signs indicative of foot-and-mouth disease;(iii) the animals were handled prior to slaughter and slaughtered meeting the conditions laid down in Directive 93/119/EEC.6. The meat was handled under conditions of hygiene meeting those established by Article 6 of Directive 91/495/EEC.7. The meat has undergone a post-mortem inspection and been passed as fit for human consumption.8. The meat was cut (1)/stored (1) in establishments approved for the purpose by the competent authority of (exporting country) as meeting the conditions established by Article 6 of Directive 91/495/EEC.9. The premises used for slaughtering, handling or cutting were thoroughly cleaned and disinfected under official supervision before being used for the production of the meat referred to in this certificate.(1) Delete as appropriate.10. - The meat referred to in the certificate (1)- The packaging of the meat referred to in the certificate (1)bears a mark proving that:- the meat comes from animals dressed and inspected in an approved slaughterhouse (1)/approved game establishment (1),- the meat was cut in an approved cutting plant (1).11. The means of transport and the loading conditions of this consignment of meat met the conditions of hygiene established by Article 6 of Directive 91/495/EEC.12. The meat comes from a slaughterhouse or an establishment not under restrictions for any of the diseases referred to in paragraph 1 above, and around which within a radius of 10 km there have been no outbreaks of these diseases in the previous 30 days.13. The animals were slaughtered between and (dates of slaughter).Done at ,(place)on (date)Seal (2)(signature of official veterinarian) (2)(name in capital letters, titles and qualifications)(1) Delete as appropriate.(2) The signature and the seal must be in a different colour to that of the printing.>END OF GRAPHIC>ANNEX B >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEDeboned meat of farmed (1) 'cloven-hoofed game`, other than farmed 'wild swine`, and excluding offals, intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved slaughterhouse (3)/approved game establishment(s) (3): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) 'Farmed` as it applies to farmed game shall have the meaning ascribed to it in Article 2 (3), of Council Directive 91/495/EEC.(2) Name of the country of origin of the meat, which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from:(place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. , (exporting country) region (2)has been free from foot-and-mouth disease and rinderpest for the previous 12 months and during the same period, no vaccination against any of these diseases has taken place.2. The deboned farmed game meat described above is obtained from:(a) animals which have come from (exporting country) in the region of (2),authorized for export to the Community of fresh meat of the corresponding susceptible domestic species in accordance with Commission Decision . . . / . . . /EC (3) as last amended by Decision . . . / . . . /EC, and which have remained for at least three months preceding slaughter or since birth in the case of animals less than three months old in the aforementioned region;(b) animals which have not been vaccinated against foot-and-mouth disease or rinderpest during the preceding 12 months;(c) animals which come from holdings around which within a radius of 10 km including where appropriate the territory of a neighbouring country there has been no case of foot-and-mouth disease for the previous 30 days;(d) animals which come from a holding which has been free from restrictions due to an outbreak of brucellosis for the previous six weeks;(e) animals which, during transport to the approved slaughterhouse (4)/approved game establishment (4), and whilst awaiting slaughter, did not come into contact with animals which do not comply with the conditions required for export of their meat to the Community.3. The transport used to convey the animals was cleaned and disinfected before loading.4. The animals come from a holding which receives regular veterinary inspections to diagnose diseases transmissible to humans or animals and random tests are carried out on meat derived from animals originating from the holding for the presence of residues in excess of permitted levels and these results have been collected and evaluated by the central services.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(3) The relevant and current decision for fresh meat of the corresponding susceptible domestic species must be included.(4) Delete as appropriate.5. Either:(a) (i) the animals were slaughtered on the holding of origin, following authorization by an official veterinarian of the competent authority of (exporting country) who has provided a written statement that in his opinion an unacceptable risk would have been posed to the welfare of the animals or to their handlers by the transport of the live animals to an approved slaughterhouse or approved game establishment;(ii) the slaughtered animals were accompanied on arrival at the approved slaughterhouse (1)/approved game establishment (1) by a veterinary certificate issued by the veterinarian responsible for the holding of origin where the animals were slaughtered, stating:- that the holding had been inspected and authorized by the competent authority of(exporting country) for the slaughter of game animals,- that the animals passed a veterinary ante-mortem inspection in the 24 hours immediately prior to slaughter, which included a detailed examination for signs indicative of foot-and-mouth disease,- that the herd receives a regular veterinary inspection,- that the herd is not under any restrictions due to animal health problems,- that the holding provides adequate facilities for the handling, ante-mortem inspection and slaughter of the animals, respecting the requirements of Council Directive 93/119/EEC,- that the bleeding of the animals was performed correctly,- the time and date of slaughter;(iii) the carcases of the animals were transported under hygienic conditions to the approved slaughterhouse (1)/approved game establishment (1);(iv) where more than one hour elapsed between the time of slaughter indicated on the veterinary certificate that accompanied the slaughtered animals and their arrival at the approved slaughterhouse (1)/approved game establishment (1), the vehicle used was checked on its arrival and found to be at a temperature of between 0 and 4 ° C;(v) the slaughtered animals were eviscerated within three hours of the time of slaughter recorded on the accompanying veterinary certificate;or:(b) (i) the animals were slaughtered in an approved slaughterhouse (1)/approved game establishment (1) meeting the conditions laid down in Council Directive 91/495/EEC;(ii) the animals passed a veterinary ante-mortem inspection in the 24 hours immediately prior to slaughter which included a detailed examination for signs indicative of foot-and-mouth disease;(iii) the animals were handled prior to slaughter and slaughtered meeting the conditions equivalent to those laid down in Directive 93/119/EEC.6. The meat was handled under conditions of hygiene meeting those established by Article 6 of Directive 91/495/EEC.7. The meat has undergone a post-mortem inspection and been passed as fit for human consumption.8. The meat was cut (1)/stored (1) in establishments approved for the purpose by the competent authority of (exporting country) as meeting the conditions established by Article 6 of Directive 91/495/EEC.9. The premises used for slaughtering, handling or cutting were thoroughly cleaned and disinfected under official supervision before being used for the production of the meat referred to in this certificate.(1) Delete as appropriate.10. - The meat referred to in the certificate (1)- The packaging of the meat referred to in the certificate (1)bears a mark proving that:- the meat comes from animals dressed and inspected in an approved slaughterhouse (1)/approved game establishment (1),- the meat was cut in an approved cutting plant (1).11. The means of transport and the loading conditions of this consignment of meat met the conditions of hygiene established by Article 6 of Directive 91/495/EEC.12. The meat comes from a slaughterhouse or an establishment not under restrictions for any of the diseases referred to in point 1 above, and around which within a radius of 10 km there have been no outbreaks of these diseases in the previous 30 days.13. The animals were slaughtered between and (dates of slaughter).14. The deboned farmed game meat described above:(a) originates from carcases which have matured at a room temperature of more than +2 °C for at least 24 hours after slaugther and before the bones were removed;(b) has had the major lymphatic glands removed;(c) has, during all stages of its production, deboning, and storage been kept strictly separate from meat not conforming to the requirements laid down in the decisions of the European Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas).Done at ,(place)on (date)Seal (2)(signature of official veterinarian) (2)(name in capital letters, titles and qualifications)(1) Delete as appropriate.(2) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX C >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEMeat of farmed (1) 'wild swine`, intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of wild swineNature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved slaughterhouse (3)/approved game establishment (3): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) 'Farmed` as it applies to farmed game shall have the meaning ascribed to it in Article 2 (3) of Council Directive 91/495/EEC.(2) Name of the country of origin of the meat, which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. , (exporting country) region (2)has during the last 12 months been free from foot-and-mouth disease, classical swine fever, African swine fever, swine vesicular disease and porcine enteroviral encephalomyelitis (Teschen disease) and during the same period, no vaccination against any of these diseases has taken place.2. The farmed wild swine meat described above is obtained from:(a) animals which have come from (exporting country) in the region of (2),authorized for export to the Community of fresh meat of the susceptible corresponding domestic species in accordance with Commission Decision . . . / . . . /EC (3) as last amended by Decision . . . / . . . /EC, and which have remained for at least three months preceding slaughter or since birth in the case of animals less than three months old in the aforementioned region;(b) animals which have not been vaccinated against any of the diseases mentioned in paragraph 1 above;(c) animals which come from holdings around which within a radius of 10 km including where appropriate the territory of a neighbouring country there have been no cases of the disease mentioned in paragraph 1 above for the previous 30 days;(d) animals which have been kept separate from wild cloven-hoofed game since birth;(e) animals which have come from a holding which for health reasons has been free from restrictions due to an outbreak of brucellosis for the previous six weeks;(f) animals which, during transport to the approved slaughterhouse (4)/approved game establishment (4), and whilst awaiting slaughter, did not come into contact with animals which do not comply with the conditions required for export of their meat to the Community.3. The transport used to convey the animals was cleaned and disinfected before loading.4. The animals come from a holding which receives regular veterinary inspections to diagnose diseases transmissible to humans or animals and random tests are carried out on meat derived from animals originating from the holding for the presence of residues in excess of permitted levels and these results have been collected and evaluated by the central services.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(3) The relevant and current decision for fresh meat of the corresponding susceptible domestic species must be included.(4) Delete as appropriate.5. Either:(a) (i) the animals were slaughtered on the holding of origin, following authorization by an official veterinarian of the competent authority of (exporting country) who has provided a written statement that in his opinion an unacceptable risk would have been posed to the welfare of the animals or to their handlers by the transport of the live animals to an approved slaughterhouse or approved game establishment;(ii) the slaughtered animals were accompanied on arrival at the approved slaughterhouse (1)/approved game establishment (1) by a veterinary certificate issued by the veterinarian responsible for the holding of origin where the animals were slaughtered, stating:- that the holding had been inspected and authorized by the competent authority of(exporting country) for the slaughter of game animals,- that the animals passed a veterinary ante-mortem inspection in the 24 hours immediately prior to slaughter, which included a detailed examination for signs indicative of foot-and-mouth disease;- that the herd receives a regular veterinary inspection,- that the herd is not under any restrictions due to animal health problems,- that the holding provides adequate facilities for the handling, ante-mortem inspection and slaughter of the animals, respecting the requirements of Council Directive 93/119/EEC,- that the bleeding of the animals was performed correctly,- the time and date of slaughter;(iii) the carcases of the animals were transported under hygienic conditions to the approved slaughterhouse (1)/approved game establishment (1);(iv) where more than one hour elapsed between the time of slaughter indicated on the veterinary certificate that accompanied the slaughtered animals and their arrival at the approved slaughterhouse (1)/approved game establishment (1), the vehicle used was checked on its arrival and found to be at a temperature of between 0 and 4 ° C;(v) the slaughtered animals were eviscerated within three hours of the time of slaughter recorded on the accompanying veterinary certificate;or:(b) (i) the animals were slaughtered in an approved slaughterhouse (1)/approved game establishment (1) meeting the conditions laid down in Council Directive 91/495/EEC;(ii) the animals passed a veterinary ante-mortem inspection in the 24 hours immediately prior to slaughter which included a detailed examination for signs indicative of foot-and-mouth disease;(iii) the animals were handled prior to slaughter and slaughtered meeting the conditions laid down in Directive 93/119/EEC.6. The meat was handled under conditions of hygiene meeting those established by Article 6 of Directive 91/495/EEC.7. The meat has undergone a post-mortem inspection and been passed as fit for human consumption.8. The meat has undergone a trichinae examination by digestion in accordance with Annex I to Council Directive 77/96/EEC with negative results.9. The meat was cut (1)/stored (1) in establishments approved for the purpose by the competent authority of (exporting country) as meeting the conditions established by Article 6 of Directive 91/495/EEC.10. The premises used for slaughtering, handling or cutting were thoroughly cleaned and disinfected under official supervision before being used for the production of the meat referred to in this certificate.(1) Delete as appropriate.11. - The meat referred to in the certificate (1)- The packaging of the meat referred to in the certificate (1)bears a mark proving that:- the meat comes from animals dressed and inspected in an approved slaughterhouse (1)/approved game establishment (1),- the meat was cut in an approved cutting plant (1).12. The means of transport and the loading conditions of this consignment met the conditions of hygiene established by Article 6 of Directive 91/495/EEC.13. The meat comes from a slaughterhouse or an establishment not under restrictions for any of the diseases referred to in paragraph 1 above and around which, within a radius of 10 km, there have been no outbreaks of these diseases in the previous 30 days.14. The animals were slaughtered between and (dates of slaughter).Done at ,(place)on (date)Seal (2)(signature of official veterinarian) (2)(name in capital letters, titles and qualifications)(1) Delete as appropriate.(2) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX D >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATERabbit meat (1) intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of rabbit meatNature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved slaughterhouse (3)/approved game establishment(s) (3): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) 'Rabbit meat` means all parts of domestic (farmed) rabbits which are fit for human consumption.(2) Name of the country of origin of the meat, which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from: (Place of loading)to: (Country and place of destination)by the following means of transport (1):Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. The rabbit meat described above is obtained from:(a) animals which have remained in the territory of ,(exporting country)region (2) for at least six weeks before being slaughtered or since birth in the case of animals less than six weeks old;(b) animals from farms or areas where during the last 40 days there have been no animal health restrictions for viral haemorrhagic disease, tularaemia and myxomatosis;(c) batches of animals which were so identified that their holdings of origin could be traced;(d) animals which, during transport to the approved slaughterhouse (3)/approved game establishment (3), and whilst awaiting slaughter, did not come into contact with animals which do not comply with the conditions required for export of their meat to the Community.2. The transport used to convey the animals was cleaned and disinfected before loading.3. The animals come from a holding which receives regular veterinary inspections to diagnose diseases transmissible to humans or animals and random tests are carried out on meat derived from animals originating from the holding for the presence of residues in excess of permitted levels and these results have been collected and evaluated by the central service.4. Either:(a) the animals were accompanied on arrival at the approved slaughterhouse (3)/game processing establishment (3) by a veterinary certificate issued by the veterinarian responsible for the holding of origin where the animals were slaughtered, stating that:- that the animals passed a veterinary ante-mortem inspection in accordance with the requirements of Article 3 and Annex I, Chapter 1 to Council Directive 91/495/EEC on the holding(s) of origin within the 24 hours prior to loading,and- passed an ante-mortem inspection at the approved slaughterhouse (3)/approved game establishment (3) intended to detect injuries associated with transport;or(b) the animals passed an ante-mortem inspection under veterinary supervision in accordance with the requirements of Article 3 and Annex I, Chapter 1 to Directive 91/495/EEC at the approved slaughterhouse (3)/approved game establishment (3) in the 24 hours prior to slaughter.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(3) Delete as appropriate.5. The animals were slaughtered in an approved slaughterhouse (1)/approved game establishment (1) meeting the conditions laid down in Directive 91/495/EEC.6. The animals were handled prior to slaughter and slaughtered meeting the conditions laid down in Council Directive 93/119/EC.7. The meat was handled under conditions of hygiene meeting those established by Article 3 of Directive 91/495/EEC.8. The meat has undergone a post-mortem inspection in accordance with the requirements of Article 3 of Directive 91/495/EEC and has been passed as fit for human consumption.9. The meat was cut (1)/stored (1) in establishments approved for the purpose by the competent authority of (exporting country)as meeting the conditions established by Article 3 of Directive 91/495/EEC.10. The premises used for slaughtering, handling or cutting were thoroughly cleaned and disinfected under official supervision before being used for the production of the meat referred to in this certificate.11. - The meat referred to in the certificate (1)- The packaging of the meat referred to in the certificate (1)bears a mark proving that:- the meat comes from animals dressed and inspected in an approved slaughterhouse (1)/approved game establishment (1),- the meat was cut in an approved cutting plant (1).12. The means of transport and the loading conditions of this consignment of meat met the conditions of hygiene established by Article 3 of Directive 91/495/EEC.13. The animals were slaughtered between and (dates of slaughter).Done at ,(place)on (date)Seal (2)(signature of official veterinarian) (2)(Name in capital letters, titles and qualifications)(1) Delete as appropriate.(2) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX E >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEThe meat of 'farmed game birds` (1) intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.Reference number of certificate:Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved slaughterhouse (3)/approved game establishment (3): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) 'Farmed game birds` as it applies to farmed game shall have the meaning ascribed to it in Article 2 (3) of Council Directive 91/495/EEC and applies to quail, pigeons, pheasants, partridges and any other game birds not mentioned excluding ratitae.(2) Name of the country of origin of the meat, which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, hereby certify:1. That, (exporting country) region (2)is free from avian influenza and Newcastle disease, as defined in the International Animal Health Code of the 'Office International des Epizooties`.2. That the meat described above is obtained from farmed game birds which:(a) have been held in the territory of ,(exporting country)region (2), which is authorized for export to the Community of poultrymeat of the corresponding domestic species in accordance with Commission Decision . . . / . . . /EC (3), as last amended by Decision . . . / . . . /EC, since hatching or which were imported as day old chicks;(b) come from holdings:- which were not under animal health restrictions in connection with any disease to which poultry are susceptible,- around which, within a radius of 10 km including where appropriate the territory of a neighbouring country, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(c) were not slaughtered in the context of any animal health scheme for the control or eradication of poultry diseases;(d) were (4) /were not (4) vaccinated against Newcastle disease using a live vaccine during the 30 days preceding slaughter;(e) during transport to the approved slaughterhouse (5)/approved game establishment (5) did not come into contact with poultry or game birds suffering from avian influenza or Newcastle disease.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(3) The relevant and current decision for poultrymeat must be included.(4) Delete the unnecessary reference. If the poultry have been vaccinated within 30 days before slaughter, the consignment cannot be sent to Member States or regions thereof which have been recognized in accordance with Article 12 of Directive 90/539/EEC (currently Denmark, Finland, Ireland, Sweden and, in the United Kingdom, Northern Ireland).(5) Delete as appropriate.3. The animals come from a holding which receives regular veterinary inspections to diagnose diseases transmissible to humans or animals and random tests are carried out on meat derived from animals originating from the holding for the presence of residues in excess of permitted levels and these results have been collected and evaluated by the central services.4. That the meat:(a) comes from an approved slaughterhouse (1)/approved game establishment (1) which, at the time of slaughter, was not under restrictions due to a suspect or actual outbreak of avian influenza or Newcastle disease and around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease in the previous 30 days;(b) has not been in contact, at any time during slaughter, cutting, storage or transport with meat which does not fulfil the requirements of Council Directive 91/495/EEC.5. The birds from which the meat referred to in this certificate was derived:either:(a) were accompanied on arrival at the approved slaughterhouse (1)/approved game establishment (1) by a veterinary certificate issued by the veterinarian responsible for the holding of origin, stating that they had passed a veterinary ante-mortem inspection in accordance with the requirements of Article 3 of Directive 91/495/EEC on the holding(s) of origin within the 72 hours prior to loading:or:(b) passed a veterinary ante-mortem inspection in accordance with the requirements of Article 8 of Directive 91/495/EEC at the approved slaughterhouse (1)/approved game establishment (1) in the 72 hours immediately prior to slaughter.6. The birds were slaughtered in an approved slaughterhouse (1)/approved game establishment (1) meeting the conditions laid down in Article 8 of Directive 91/495/EEC.7. The birds were handled prior to slaughter and slaughtered meeting the conditions laid down in Council Directive 93/119/EC.8. The meat was handled under conditions of hygiene meeting those established by Article 8 of Directive 91/495/EEC.9. The meat has undergone a post-mortem inspection in accordance with the requirements of Article 8 of Directive 91/495/EEC and has been passed as fit for human consumption.10. The meat was cut (1)/stored (1) in establishments approved for the purpose by the competent authority of (exporting country) as meeting the conditions established by Article 8 of Directive 91/495/EEC.11. The premises used for slaughtering, handling or cutting were throroughly cleaned and disinfected under official supervision before being used for the production of the meat referred to in this certificate.12. - The meat referred to in the certificate (1)- The packaging of the meat referred to in the certificate (1)bears a mark proving that:- the meat comes from animals slaughtered, dressed and inspected in an approved slaughterhouse (1)/approved game establishment (1),- the meat was cut in an approved cutting plant (1).13. The means of transport and the loading conditions of meat of this consignment met the hygiene requirements established by Article 8 of Directive 91/495/EEC.(1) Delete as appropriate.Done at ,(place)on (date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, titles and qualifications)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX F >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEMeat of 'farmed game birds` (1) intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved slaughterhouse (3)/approved game establishment (3): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) 'Farmed game birds` as it applies to farmed game shall have the meaning ascribed to it in Article 2 (3) of Council Directive 91/495/EEC and applies to quail, pigeons, pheasants and any other game birds not mentioned except ratitae.(2) Name of the country of origin of the meat, which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, hereby certify:1. That, (exporting country) region (2)is free from avian influenza and Newcastle disease, as defined in the International Animal Health Code of the 'Office International des Epizooties`.2. That the meat described above is obtained from farmed game birds which:(a) have been held in the territory of ,(exporting country)region (2), which is authorized for export to the Community of poultrymeat of the corresponding domestic species in accordance with Commission Decision . . . / . . . /EC (3), as last amended by Decision . . . / . . . /EC, since hatching or for at least six weeks after being imported from another country;(b) come from holdings:- which were not under animal health restrictions in connection with any disease to which poultry are susceptible,- around which, within a radius of 10 km including where appropriate the territory of a neighbouring country, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(c) were not slaughtered in the context of any animal health scheme for the control or eradication of poultry diseases;(d) were (4) /were not (4) vaccinated against Newcastle disease using a live vaccine during the 30 days preceding slaughter;(e) during transport to the approved slaughterhouse (5)/approved game establishment (5) did not come into contact with poultry or game birds suffering from avian influenza or Newcastle disease.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(3) The relevant and current decision for poultrymeat must be included.(4) Delete the unnecessary reference. If the poultry have been vaccinated within 30 days before slaughter, the consignment cannot be sent to Member States or regions thereof which have been recognized in accordance with Article 12 of Directive 90/539/EEC (currently Denmark, Finland, Ireland, Sweden and, in the United Kingdom, Northern Ireland).(5) Delete as appropriate.3. That the farmed game bird flock from which the meat originates,(a) has not been vaccinated with vaccines prepared from a Newcastle disease virus master seed which shows a higher pathogenicity than lentogenic strains of the virus;(b) has undergone at slaughter, on the basis of a random sample of cloacal swabs from at least 60 birds from each flock concerned, a virus isolation test for Newcastle disease, carried out in an official laboratory, in which no avian paramyxoviruses with an Intracerebral Pathogenicity Index (ICPI) of more than 0,4 were found;(c) has not been in contact during the 30 days preceding slaughter with poultry or game birds which do not fulfil the conditions mentioned under (a) and (b).4. The animals come from a holding which receives regular veterinary inspections to diagnose diseases transmissible to humans or animals and random tests are carried out on meat derived from animals originating from the holding for the presence of residues in excess of permitted levels and these results have been collected and evaluated by the central services.5. That the meat described above:(a) comes from an approved slaughterhouse (1)/approved game establishment (1) which, at the time of slaughter, was not under restrictions due to a suspect or actual outbreak of avian influenza or Newcastle disease and around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease in the previous 30 days;(b) has not been in contact, at any time during slaughter, cutting, storage or transport with meat which does not fulfil the requirements of Council Directive 91/495/EEC.6. The birds from which the meat referred to in this certificate was derived:either:(a) were accompanied on arrival at the approved slaughterhouse (1)/approved game establishment (1) by a veterinary certificate issued by the veterinarian responsible for the holding of origin where the animals were slaughtered, stating that they had passed a veterinary ante-mortem inspection in accordance with the requirements of Article 3 of Directive 91/495/EEC on the holding(s) of origin within the 72 hours prior to loading;or:(b) passed a veterinary ante-mortem inspection in accordance with the requirements of Article 8 of Directive 91/495/EEC at the approved slaughterhouse (1)/approved game establishment (1) in the 72 hours immediately prior to slaughter.7. The birds were slaughtered in an approved slaughterhouse (1)/approved game establishment (1) meeting the conditions laid down in Article 8 of Directive 91/495/EEC.8. The birds were handled prior to slaughter and slaughtered meeting the conditions laid down in Council Directive 93/119/EC.9. The meat was handled under conditions of hygiene meeting those established by Article 8 of Directive 91/495/EEC.10. The meat has undergone a post-mortem inspection in accordance with the requirements of Article 8 of Directive 91/495/EEC and has been passed as fit for human consumption.11. The meat was cut (1)/stored (1) in establishments approved for the purpose by the competent authority of (exporting country) as meeting the conditions established by Article 8 of Directive 91/495/EEC.12. The premises used for slaughtering, handling or cutting were throroughly cleaned and disinfected under official supervision before being used for the production of the meat referred to in this certificate.13. - The meat referred to in the certificate (1)- The packaging of the meat referred to in the certificate (1)bears a mark proving that:- the meat comes from animals slaughtered, dressed and inspected in an approved slaughterhouse (1)/approved game establishment (1),- the meat was cut in an approved cutting plant (1).14. The means of transport and the loading conditions of meat of this consignment met the hygiene requirements established by Article 8 of Directive 91/495/EEC.(1) Delete as appropriate.Done at ,(place)on (date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, titles and qualifications)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>